Exhibit 10.2

SECOND AMENDMENT

SECOND AMENDMENT, dated as of September 21, 2012 (this “Amendment”), to the
Credit Agreement, dated as of November 15, 2010 (as amended from time to time,
the “Credit Agreement”), among UNIVERSAL HEALTH SERVICES, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and the other agents party
thereto.

W I T N E S S E T H:

WHEREAS, the Borrower and the Administrative Agent are parties to the Credit
Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth herein; and

WHEREAS, the Required Lenders, Majority Facility Lenders with respect to the
Tranche A-1 Term Facility, each of the 2016 Revolving Lenders, each of the
Tranche A-3 Lenders and each of the Tranche A-2 Term Lenders are willing to
consent to the requested amendments as set forth herein;

WHEREAS, the Borrower and each party to this Amendment designated as a “2016
Revolving Lender” on its signature page hereto (each a “2016 Revolving Lender”)
wish to extend the Revolving Commitments of such 2016 Revolving Lenders on the
terms set forth herein, including providing that the maturity date of such
extended Revolving Commitments shall be extended as set forth herein and on
Exhibit A hereto.

WHEREAS, the Borrower and each party to this Amendment designated as a “Tranche
A-3 Lender” on its signature page hereto (each a “Tranche A-3 Lender”) wish to
extend the Tranche A Term Loans of such Tranche A-3 Lenders on the terms set
forth herein, including providing that the maturity date of such extended
Tranche A Term Loans shall be extended as set forth herein and on Exhibit A
hereto.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Amended Credit Agreement (as defined below) are used
herein as therein defined.

2. Amendments to the Credit Agreement. As of the Second Amendment Effective Date
(as defined below) and subject to the satisfaction of the terms and conditions
set forth herein:

(a) the Credit Agreement is hereby amended to be in the form of Exhibit A
attached hereto (as amended, the “Amended Credit Agreement”);

(b) Schedule 1.1A to the Credit Agreement is hereby amended to be in the form of
Exhibit B attached hereto; and



--------------------------------------------------------------------------------

(c) the Credit Agreement is hereby amended by adding Exhibits I-1, I-2 and I-3
to the Credit Agreement in the form of Exhibit C attached hereto.

3. Tranche A-2 Term Lenders. Each Tranche A-2 Term Lender as set forth on
Schedule 1.1A to the Amended Credit Agreement hereby agrees, on the terms and
conditions set forth herein and in the Amended Credit Agreement, to make a
Tranche A-2 Term Loan to the Borrower on the Second Amendment Effective Date in
accordance with Section 2.1(c) of the Amended Credit Agreement. Each Tranche A-2
Term Lender shall, effective on the Second Amendment Effective Date, become a
party to the Amended Credit Agreement as a “Tranche A-2 Term Lender”. Each
Tranche A-2 Term Lender shall, effective on the Second Amendment Effective Date,
have the rights and obligations of a “Tranche A-2 Term Lender” under the Amended
Credit Agreement and the other Loan Documents.

4. Revolving Commitment Maturity Date Extension. Each 2016 Revolving Lender
agrees (i) to convert 100% of its existing Original Revolving Commitment (as
defined in Exhibit A hereto) and any Original Revolving Loans (as defined in
Exhibit A hereto) outstanding thereunder into a 2016 Revolving Commitment and
2016 Revolving Loans, respectively, (ii) that as of the Second Amendment
Effective Date the amount of its 2016 Revolving Commitment shall be as set forth
in Exhibit B hereto under the heading “2016 Revolving Commitment” as of the
Second Amendment Effective Date, (iii) the Original Revolving Loans of each
Original Revolving Lender (as defined in Exhibit A hereto) that is not a 2016
Revolving Lender shall remain outstanding and be reclassified as 2015 Revolving
Loans on the same terms as in existence prior to the Second Amendment Effective
Date (other than those terms that are amended pursuant to Section 2 hereunder)
and (iv) that as of the Second Amendment Effective Date the amounts of the 2015
Revolving Loans shall be set forth in Exhibit B hereto under the heading “2015
Revolving Loan”.

Subject to compliance with the Post Second Amendment Extension Conditions (as
defined below), notwithstanding anything herein to the contrary, each 2015
Revolving Lender may elect (any such election, a “Post Second Amendment
Revolving Extension Election”) by notice to the Administrative Agent (in the
form of Exhibit D hereto) on or prior to the third Business Day prior to the
Post Second Amendment Extension Effective Date (as defined below) to convert
100% of its 2015 Revolving Commitments and any 2015 Revolving Loans outstanding
into a 2016 Revolving Commitment and 2016 Revolving Loans, respectively, on the
Post Second Amendment Extension Effective Date and on the same terms and
conditions as the 2016 Revolving Lenders converting their Original Revolving
Commitments and any Original Revolving Loans on the Second Amendment Effective
Date. On and after the Post Second Amendment Extension Effective Date, (i) the
amount of 2016 Revolving Commitments shall automatically be increased by the
amount of 2015 Revolving Commitments and any 2015 Revolving Loans converted into
2016 Revolving Commitments and 2016 Revolving Loans and (ii) the amount of 2015
Revolving Commitments shall automatically be reduced in the same amount.

For the purposes of this Amendment, (a) the term “Post Second Amendment
Extension Effective Date” shall mean the 30th day after the Second Amendment
Effective Date and (b) the term “Post Second Amendment Extension Conditions”
shall mean, (i) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents being true and correct in all
material respects on and as of the Post Second Amendment Extension Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects), (ii) no
Default or Event of Default has occurred and is continuing on the Post Second
Amendment Extension Effective Date or after giving effect to the transactions on
the Post Second Amendment Extension Effective Date, (iii) the Lender(s)
providing any Post Second Amendment Extension Election (as defined below) shall
have received as of the Post Second Amendment Extension

 

2



--------------------------------------------------------------------------------

Effective Date, the Extension Fee (as defined below) as if such Lender had
extended its Commitments and/or Loans on the Second Amendment Effective Date,
(iv) the Borrower consenting to each Post Second Amendment Extension Election
(it being understood and agreed that the Borrower may not consent to some, but
not all, of the Post Second Amendment Extension Elections) and (v) in the case
of any Post Second Amendment Revolving Extension Election only, unless otherwise
agreed by the Administrative Agent, on the Post Second Amendment Extension
Effective Date, the Borrower shall borrow 2016 Revolving Loans from each Lender
making such Post Second Amendment Revolving Extension Election by reference to
the amount of each Type of Loan (and, in the case of Eurodollar Loans, of each
Eurodollar Tranche) which would then have been outstanding from such Lender if
(x) each such Type or Eurodollar Tranche then outstanding had been borrowed or
effected on the Post Second Amendment Extension Effective Date and (y) the
aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased. The Eurodollar Base
Rate applicable to any Eurodollar Loan borrowed pursuant to clause (v) of the
preceding sentence shall equal the Eurodollar Base Rate then applicable to the
Eurodollar Loans of the other Lenders in the same Eurodollar Tranche (or, until
the expiration of the then-current Interest Period, such other rate as shall be
agreed upon between the Borrower and the relevant Lender).

5. Tranche A Maturity Date Extension. Each Tranche A-3 Term Lender agrees (i) to
convert 100% of its existing Tranche A Term Loans outstanding thereunder into a
Tranche A-3 Term Loan, (ii) that as of the Second Amendment Effective Date the
amount of its Tranche A-3 Term Loans shall be as set forth in Exhibit B hereto
under the heading “Tranche A-3 Term Loans” as of the Second Amendment Effective
Date, (iii) the Tranche A Term Loans of each Lender that is not a Tranche A-3
Term Lender shall remain outstanding and be reclassified as Tranche A-1 Term
Loans on the same terms as in existence prior to the Second Amendment Effective
Date (other than those terms that are amended pursuant to Section 2 hereunder)
and (iv) that as of the Second Amendment Effective Date the amounts of the
Tranche A-1 Term Loans shall be set forth in Exhibit B hereto under the heading
“Tranche A-1 Term Loans”.

Subject to compliance with the Post Second Amendment Extension Conditions,
notwithstanding anything herein to the contrary, each Tranche A-1 Term Lender
may elect (any such election, a “Post Second Amendment Tranche A Extension
Election” and together with any Post Second Amendment Revolving Extension
Election, a “Post Second Amendment Extension Election”) by notice to the
Administrative Agent (in the form of Exhibit D hereto) on or prior to the third
Business Day prior to the Post Second Amendment Extension Effective Date to
convert 100% of its Tranche A-1 Term Loans into Tranche A-3 Term Loans on the
Post Second Amendment Extension Effective Date and on the same terms and
conditions as the Tranche A-3 Term Lenders converting their Tranche A Term Loans
on the Second Amendment Effective Date. On and after the Post Second Amendment
Extension Effective Date, (i) the amount of Tranche A-3 Term Loans shall
automatically be increased by the amount of Tranche A-1 Term Loans converted
into Tranche A-3 Term Loans and (ii) the amount of Tranche A-1 Term Loans shall
automatically be reduced in the same amount.

6. Effectiveness. This Amendment shall become effective as of the date (the
“Second Amendment Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) The Administrative Agent shall have received each of the following, dated as
of the Second Amendment Effective Date (unless otherwise agreed to by the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent:

(i) this Amendment, duly executed and delivered by the Borrower, the Guarantors,
the Required Lenders, each of the 2016 Revolving Lenders and the Tranche A-3
Term Lenders listed on Exhibit B hereto, Majority Facility Lenders with respect
to the Tranche A-1 Term Facility, each Tranche A-2 Term Lender and the
Administrative Agent;

 

3



--------------------------------------------------------------------------------

(ii) the legal opinion of (A) the Borrower’s general counsel, or other counsel
reasonably acceptable to the Administrative Agent and (B) Fulbright & Jaworski
LLP, counsel to the Borrower and its Subsidiaries; and

(iii) the fee letter in connection with the Second Amendment executed by the
Borrower and the Administrative Agent.

(b) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Second Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects).

(c) No Default or Event of Default has occurred and is continuing on the Second
Amendment Effective Date or after giving effect to the amendments contemplated
herein and the extensions of credit requested to be made on the Second Amendment
Effective Date.

(d) All governmental and third party approvals necessary in connection with the
transactions contemplated hereby and by the Credit Agreement shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the financing contemplated hereby.

(e) The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented on
or before the Second Amendment Effective Date.

(f) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the incurrence of
all Indebtedness in connection herewith on the Second Amendment Effective Date,
are Solvent.

(g) The Administrative Agent shall have received, at least 5 days prior to the
Second Amendment Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act,
previously requested by the Administrative Agent.

(h) Borrower shall cause to be delivered to the Administrative Agent a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with notices about special flood hazard area status and
flood disaster assistance relating thereto, duly executed by the Borrower and
the applicable Mortgagor, if applicable) with respect to each Mortgaged
Property. If any portion of a building on any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in

 

4



--------------------------------------------------------------------------------

amounts and otherwise reasonably acceptable to the Administrative Agent and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

(i) The Borrower shall have received a corporate rating and/or family rating
from Moody’s and S&P and the Tranche A-2 Term Loans shall have received a credit
rating from Moody’s and S&P, in each case after giving effect to the incurrence
of all Indebtedness in connection therewith and herewith on the Second Amendment
Effective Date.

7. Fees and Expenses. The Borrower hereby covenants and agrees to pay (i) to the
Administrative Agent for the account of each Lender that consents to this
Amendment on or prior to 5:00 p.m. (New York time), on September 19, 2012, an
amendment fee in Dollars equal to 0.05% of such Lender’s Commitments (excluding
the Tranche A-2 Term Commitments) on the Second Amendment Effective Date ,
(ii) an extension fee (the “Extension Fee”) in an amount equal to 0.075% of the
sum of the aggregate amount of the 2016 Revolving Commitment and Tranche A-3
Term Loans of such Lender, if any and (iii) all invoiced fees and accrued
expenses of the Administrative Agent, including without limitation, the
reasonable fees and expenses of legal counsel.

8. Post-Second Amendment Effective Date Matters. (a) Within 90 days after the
Second Amendment Effective Date (or such later date as the Administrative Agent
in its sole discretion may permit) with respect to each Mortgage encumbering a
Mortgaged Property, the Administrative Agent shall have received, to the extent
requested by the Administrative Agent (x) an amendment thereof (each, a
“Mortgage Amendment”), setting forth such changes as are reasonably necessary to
reflect that the lien securing the Obligations on the Second Amendment Effective
Date encumbers such Mortgaged Property and to further grant, preserve, protect
and perfect the validity and priority of the security interest thereby created
and perfected, (y) other than with respect to any Mortgage which covers real
property located in the state of Texas or Florida, a date-down endorsement or
re-issued policy with respect to each policy of title insurance insuring the
interest of the mortgagee with respect to each such Mortgage and (z) with
respect to any Mortgage which covers real property in the state of Texas or
Florida, (A) an opinion of local counsel in the state of Texas or Florida, as
applicable, as to the recordability of the applicable Mortgage Amendment and
enforceability of the applicable Mortgage, as modified, and such other matters
as may be reasonably requested and (B) lien searches with respect to such
Mortgages, each of the foregoing being in all respects reasonably acceptable to
the Administrative Agent. The Borrower shall pay all costs of recording the
Mortgage Amendments, the costs of local counsel, the costs of all title
searches, all mortgage recording taxes, all lien searches and all premiums for
date down endorsements and re-issued title insurance policies.

(b) With respect to any new Subsidiary created or acquired in connection with
the 2012 Acquisition, the Borrower shall comply with the requirements of
Section 6.10(a), (c) and (d) of the Credit Agreement, as applicable, within 30
days after the consummation of the 2012 Acquisition (or such later date as the
Administrative Agent in its sole discretion may permit); and

(c) With respect to any fee interest in any real property acquired in connection
with the 2012 Acquisition, the Borrower shall comply with the requirements of
Section 6.10(b) of the Credit Agreement, as applicable, within 60 days after the
consummation of the 2012 Acquisition (or such later date as the Administrative
Agent in its sole discretion may permit).

9. Ratification by Guarantors. Each of the Guarantors acknowledges that its
consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such

 

5



--------------------------------------------------------------------------------

Guarantor’s guarantee shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s guarantee, the Collateral Agreement or any other
Loan Document executed by such Guarantor (as the same may be amended from time
to time), all of which are hereby ratified, confirmed and affirmed in all
respects as of the Second Amendment Effective Date. Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 9. Each of the
Guarantors hereby further acknowledges that the Borrower, the Administrative
Agent and any Lender may from time to time enter into any further amendments,
modifications, terminations and/or waivers of any provision of the Loan
Documents without notice to or consent from such Guarantor and without affecting
the validity or enforceability of such Guarantor’s guarantee or giving rise to
any reduction, limitation, impairment, discharge or termination of such
Guarantor’s guarantee.

10. Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force and effect.

11. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

12. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. Integration. This Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

15. Notice. As contemplated by Section 4.15 of the Credit Agreement, the
Borrower hereby notifies the Administrative Agent that the name of The Pines
Residential Treatment Center, Inc. has been changed to Harbor Point Behavioral
Health Center, Inc. (which notification shall be deemed to satisfy in all
respects the notification requirement in Section 4.4 of the Collateral
Agreement).

[Remainder of page left blank intentionally]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

UNIVERSAL HEALTH SERVICES, INC.1 By:  

/s/ Steve Filton

  Name: Steve Filton   Title: Senior Vice President and Chief Financial Officer
JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Tranche A-2 Term Lender,
a Revolving Lender and as Swingline Lender By:  

/s/ Dawn L. LeeLum

  Name: Dawn L. LeeLum   Title: Executive Director

 

1 

All Loan Parties to sign Amendment.